Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment on 04/26/2022. Claims 1-9 and 12-14 have been cancelled; claim 16 has been amended. 
Claims 10, 11, 15-17 are pending.

Allowable Subject Matter
Claims 10, 11, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…a pixel array comprising a plurality of first pixels and a plurality of second pixels; a plurality of second wirings electrically connected to the second pixels, respectively; and a conductive line, having one end of the conductive line electrically connected to a same-color signal driving circuit of a first source driving component module, being extended to partially overlap the second wirings and electrically connected to the second wirings, wherein the conductive line is electrically connected to the second wirings thereby controlling images displayed by the second pixels, the cutting plane is separated from a plurality of first wirings of the display panel and is overlapped with a substrate and the second wirings of the display panel, during the cutting, a portion of the conductive line is also cut off, such that an edge line of the substrate is aligned with an end surface of each of the second wirings and an end surface of the conductive line; and welding a conductive line to the second wirings...”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 10. Claims 11, 15 and 17 are also allowed due to their virtue of dependency.
Chen et al. US 2008/0231583, Shin et al. US 2017/0102578 and Chen et al. US 2012/0147311 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871